Cowen, Chief Judge,
delivered the opinion of the court:
We are called upon to decide another issue arising in connection with plaintiff’s long-continued and persistent efforts to obtain a decision on the merits by the Postal Service Board of Contract Appeals on plaintiff’s appeal from an adverse decision of the contracting officer. After the Board had dismissed plaintiff’s appeal as untimely, we held that the Board had not given adequate consideration to the facts and circumstances which might, in the proper exercise of its discretion, authorize it to waive the contractual period for an appeal from the contracting officer’s decision. Accordingly, we suspended proceedings pending plaintiff’s further pursuit of its administrative remedy through a possible discretionary waiver by the Board of the contractual time limit. Monroe M. Tapper & Associates v. United States, 198 Ct. Cl. 72, 458 F. 2d 66 (1972). After holding a hearing, the Board issued its decision on remand in which it determined that “on the assumption that it has ‘power, in proper circumstances, to waive or extend the appeal period specified in the usual disputes clauses,’ no facts or circumstances have been presented in this appeal which would warrant or permit the exercise of such assumed power.” PSBCA No. 349,72-2 BCA ¶9629.
Thereafter, the case came before Trial Judge Mastin G. White on the parties’ cross-motions for summary judgment, and these motions required a Wunderlich Act review of the Board’s decision. The trial judge concluded that the refusal of the Board to waive the contractual 30-day time limit con*450stituted action that was arbitrary and an abuse of discretion. He recommended that the parties’ cross-motions for summary judgment be denied without prejudice, and that the case be remanded to the Board with instructions for a prompt determination on the merits of the contractor’s claim for additional compensation because of the requirement that gravel be used in backfilling trenches for utility lines. The case is before us now on defendant’s exceptions to the trial judge’s opinion. After an en banc hearing and after considering the arguments and briefs of the parties, we find that the trial judge’s determinations based on his review of the administrative record are correct, and we adopt his conclusion of law and his recommendation for remand of the case.
I
At oral argument there was an indication that there is some confusion by counsel as to the standard that should be used by this court in its review of the latest Board decision. However, any confusion on that point should be dispelled by reference to our decision in Moore-McCormack Lines, Inc. v. United States, 188 Ct. Cl. 644, 413 F. 2d 568 (1969). We there held that in cases involving abuse of discretion in the administration of Government contracts, the standards provided in the Wunderlich Act, 41 U.S.C. §§ 321-322 (1964) apply. In that case, which also dealt with questions of procedure, the court stated that “questions of abuse of discretion are subsumed under the review required (41 U.S.C. § 321) for arbitrariness or capriciousness.” 188 Ct. Cl. at 669, 413 F. 2d at 583. This is not a situation in which the scope of judicial review is limited by a statute which precludes judicial review, or by one which is drawn in such broad terms that there is no law to apply. Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 410 (1971).1 See also Berger, Administrative Arbitrariness and Judicial Review, 65 Col. L. Rev. 55 (1965).
*451n
Under the contract that is involved in the present case, the plaintiff, Monroe M. Tapper and Associates (Tapper), agreed to construct a Post Office and Vehicle Maintenance Facility in Worcester, Massachusetts, according to plans and specifications prepared by the Post Office Department (now the Postal Service), and to lease the completed structure to the Department for a specified term. Tapper was a Minneapolis, Minnesota, real estate developer and investor, and not a builder, and was principally interested in the contract for investment purposes. Consequently, Tapper engaged a general contractor in Worcester, Granger Contracting Co., Inc. (Granger), to do the entire job of construction for a lump-sum price of $4,880,000.
The Worcester architectural firm of C. W. Buckley, Inc. (Buckley), was engaged by the Post Office Department as Architect-Engineer to supervise the construction. During performance of the contract, Buckley and Granger had offices in the same building.
Stephen M. Trich (Trich), an official of the Post Office Department in Washington, D.C., customarily represented the Department in handling matters that reached the departmental level in connection with the construction, although a Deputy Assistant Postmaster General was technically the contracting officer. Trich was the Chief of Building Construction in the Bureau of Research and Engineering. He testified that he visited the construction site once a month for the construction progress meeting and that, prior to the meeting, he always went in to see Dragon, Granger’s Vice President in charge of engineering, to see whether there was anything he wished to bring out at the meeting; that if Granger was in (two doors away) he would say “hello” to him.
The contract contained the usual “disputes” provision, which gave the “lessor” (Tapper) a 30-day period within which to appeal in writing to the Postmaster General from a final decision rendered by the contracting officer on a dispute arising under the contract.
*452Tapper took very little interest in the construction process, other than to make a few phone calls to Trich and to sign papers occasionally, as the prime contractor, when requested to do so by Granger and assured by Granger that the papers were in proper order. Postal officials were aware that Granger was the real party in interest concerning construction matters arising in connection with the job, and it was Granger who dealt with these officials on such matters, usually through Buckley. Tapper attended a preconstruction meeting in Worcester on August 8, 1968, with Granger, Trich, and others, where it was agreed that Granger would obtain Post Office Department approval of a project manager, and it was understood by Tapper that change orders over $2,000 should go through Tapper’s office. Tapper wrote a letter to Granger on August 19,1968, authorizing Granger to approve and execute change orders in the amount of $2,000 or less “in my behalf.” The letter also stated: “Should change orders be larger than $2,000, the authority for such execution shall be mine.”
During the course of the construction, a controversy arose in September 1968 between Granger and Buckley over whether, as contended by Buckley and denied by Granger, the contract specifications required that gravel be used in backfilling trenches for utility lines. The contracting officer’s adverse ruling on this dispute was the subject of plaintiff’s appeal to the Board.
Ill
In our decision of April 14, 1972, 198 Ct. Cl. 72, 458 F. 2d 66 (1972), remanding the case to the Board, the court stated that the plaintiff should be permitted to apply to the Board for a further consideration of a discretionary waiver, because the course of defendant’s dealings with Granger as the real party in interest may have induced him to believe that he would promptly receive a copy of the contracting officer’s final decision and, thus, set in motion a timely appeal. In determining that there was no basis to warrant the exercise of a waiver of the contractual time limit for plaintiff’s appeal to the Board, the Board found “there simply is no evidence of a course of direct dealing by respondent [the Government] *453with. Granger in regard to tbe subject of tbe backfill material.” Plaintiff bas characterized tbis finding as astounding, arbitrary, capricious, and unsupported by substantial evidence. Indeed it is. Our able trial judge, wbo bas had extensive experience in reviewing administrative records in contract cases, found that
[T]he undisputed evidence before tbe board showed that all dealings by tbe Post Office Department relative to tbe backfill dispute during tbe crucial period were with Granger, either directly or through Buckley, [defendant’s Architect-Engineer], and that tbe Department did not have any dealings with Tapper concerning that subject up until the receipt on February 26,1969, of the formal appeal which Tapper signed at the request of Granger.
Moreover, the Board’s finding is in direct conflict with the finding which this court made in its decision of April 14, 1972, on the basis of the administrative record of the first Board hearing held on March 17, 1970.2 The Board’s conclusion is also contrary to its own evidentiary findings on the same question.
A review of the evidence shows that from the very beginning of the construction, the Government dealt directly with Granger as the real party in interest on all matters relating to construction, and particularly on disputes arising between Granger and O. W. Buckley, Inc. [Buckley], the Architect-Engineer whom the Government employed to represent it at the site. Tapper was involved in none of these matters. As he stated in his testimony, “after receiving the award and entering into the contract with the Granger Construction Company to build it, the extent of my concern was paying the bills and making periodic calls to Mr. Trich to see how things were going.”
*454At the beginning of the contract work, Trich requested Granger, not Tapper, to select a project manager and to submit a statement of his qualifications to the Government. Tapper had nothing whatever to do with the selection of the project manager, and no copy of Granger’s letter submitting its selection of the project manager was sent to him. Even the Board recognized that this was, of course, a direct dealing between defendant and Granger; it could not do otherwise in the face of the evidence. The Board correctly concluded that this incident, standing alone, was not sufficient to show a course of direct dealing with Granger. However, the Board then chose to ignore all other evidence regarding the Government’s direct dealings with Granger on the issue before us.
The uncontroverted evidence shows that the Government’s order to use gravel backfill for certain utility trenches was not transmitted to Tapper but was given directly to Granger by Buckley. This was direct dealing, for it cannot be denied that Buckley was the Government’s representative at the site.
Thereafter on September 23, 1968, there was a three-way telephone conversation among Granger’s vice president and Buckley at Worcester and a representative of the Post Office Department in the Specifications Department in Washington, D.C. In this conversation, Granger’s representative, Mr. Dragon, was told that Granger would not receive reimbursement for the gravel used in the earth fill. This, too, was direct dealing with Granger to the complete exclusion of Tapper. The denial was confirmed in a letter dated September 26, 1968, from Mr. Sandlin of the Post Office Department to Buckley. On September 30, 1968, Buckley promptly forwarded a copy of the letter to Granger. In addition, a facsimile of this letter was mailed directly by the Post Office Department to Granger and received by Granger on October 2,1968.
No copy of either letter was sent by the Post Office Department to Tapper. These letters constitute indisputable documentary evidence of direct dealings between the Post Office Department and Granger to the exclusion of Tapper on the issue here in dispute,
*455On October 23, 1968, Granger wrote directly to the Post Office Department, requesting a review of Mr. Sandlin’s determination and a final decision on the matter.
On November 1, 1968, Mr. Tricb returned bis copy of the letter with a request that Granger’s letter be sent through proper channels (the Architect-Engineer) so that the latter could review and comment on the contents of Granger’s request.
At a construction progress meeting held at the site on November 14, 1968, Granger and Buckley made inquiry regarding “proper channels” for handling the dispute on the backfill, and the minutes of the meeting show that the following advice was given:
On questions of dispute, the final decision is rendered by the Contracting Officer. A request should be submitted from the Contractor [Granger], through the Architect [Buckley], to the P.O.D. Items over $2,000 should be submitted from the Lessor [Tapper] to the Architect to the P.O.D. In the case of a negative decision from the Contracting Officer, the Lessor may appeal the decision. Emergency decisions may be given over the phone from the P.O.D. if the Architect is not available. Respondent’s Ex. 1.
On November 14, 1968, immediately following the meeting, Granger, through its vice president, Mr. Dragon, expressed Granger’s disagreement with Sandlin’s decision in a letter to Buckley and sent by him to the Post Office Department. The letter stated in part:
We would therefore request that you review out request and advise us of your final decision * * * * We request your final decision in the matter as soon as possible so that we may take further action if necessary. [Emphasis supplied]
The Government then clearly waived the requirements stated in the conference of November 14, 1968, by accepting and acting on this request from Granger as a basis for the contracting officer’s decision dated December 28, 1968. We regard this action as irrefutable proof of direct dealing by the Government with Granger. This final decision by the contracting officer on the dispute was made solely in response to Granger’s written request, quoted above, and without any *456consultation or communication whatever between the officials of the Post Office Department and Tapper.
The same pattern of direct dealing by the Government with Granger was followed in other disputes, including changes involving more than $2,000, as well as those involving less. In each instance when Granger felt that he was entitled to additional compensation on changes and related matters, the request therefor was submitted first to Buckley, the Architect-Engineer, and was thereafter reviewed by Mr. Trich. If the Government agreed with Granger, a written change order would be signed and sent to Tapper for signature; he would sign it after Granger telephoned him to do so. If there was no agreement, the Post Office Department sent Mr. Trich or Mr. Simpson to the site of the work to negotiate directly with Granger about the price. If these negotiations resulted in an agreement, the Post Office Department would prepare a change order, sign it, mail it to Tapper for signature, and he, in turn, would sign after being advised by telephone to do so by Granger. Up to the point of signing the change orders, Tapper had nothing whatever to do with the negotiations. An illustration of the practice regularly followed was the change involving the embankment at the rear of the Post Office which was accomplished at an increased cost of approximately $15,000; the amount paid Granger was finally negotiated between Granger and Simpson in February 1970. The same thing occurred with the box lobby change involving extra costs of about $14,000; the amount of the additional compensation paid to Granger was finally negotiated between Granger and Simpson.
We emphasize the importance of the Board’s arbitrary finding that there was no course of direct dealing between the Government and Granger on the backfill issue. In our opinion, this finding was the false premise which led the Board into making two additional arbitrary findings. The first of these was its conclusion that the Government’s action prior to January 9, 1969, was not such as ought to induce Granger to believe that the Government would give him prompt notice of the contracting officer’s decision that was sent to Tapper. The second was that delay in filing the appeal was not the result of Granger’s reliance on the Gov-*457emment’s conduct, but was due to Granger’s misplaced reliance on Tapper’s conduct, first, in not advising Granger oí the receipt of the final decision, and, subsequently, in denying he had received it.
In our decision remanding the case to the Board, the court provided the following guidelines for the Board to follow in determining whether defendant’s dealings with Granger reasonably led Granger to believe that it would receive a copy of the final decision in time to make a timely appeal:
* * * Moreover, even if discretion was exercised, it is clear that the Board focused solely on the conduct and responsibilities of Tapper, not considering Granger’s interests or position at all. Although Tapper, as the prime, is the proper and necessary plaintiff and the named contractor, Granger is obviously the real party in interest, except in the formal and technical sense. When purely legal rights are being appraised, such as the timeliness of the appeal, the defendant can rightly insist that the notice had to be filed in Tapper’s name and the time began to run when Tapper received the contracting officer’s decision. But when the equitable concept of discretion-to-waive is invoked, all the pertinent circumstances must be evaluated, including Granger’s role visa-vis the Government and the Government’s conduct toward and dealings with Granger. 198 Ct. Cl. at 80, 458 F. 2d at 70-71.
The Board largely ignored these guidelines and simply closed its eyes to evidence showing that in the main, it was the Government’s conduct in its relations with Granger that reasonably led Granger to believe that it would receive a copy of the decision in time to file an appeal in Tapper’s name. Since the Board’s decision disregarded both the court’s guidelines and practically all of the evidence adverse to the Government, we hold that the two findings mentioned above were also arbitrary and constituted an abuse of discretion.
Beginning shortly after Granger submitted the request for a final decision (under date of November 14,1968), Granger repeatedly made inquiries of both Buckley and Trich as to what action the Government had taken.
Mr. Trich stated that the decision would be coming from someone higher up, but he assured Granger that a copy would *458be sent to Buckley as soon as it was issued and that Granger could get a copy of it from Buckley.
The importance of these assurances by Mr. Trich lies in the fact that he prepared the contracting officer’s final decision in its entirety, although it was formally signed by the contracting officer. In this, as in all other matters relating to the dispute, Mr. Trich was the “Government” for all realistic and practical purposes in the administration of the contract.
We know now that the contracting officer’s decision on the backfill issue was originally typed December 5, 1968, (Mr. Trich’s draft) and retyped on December 23, 1968. It bears a date stamp of December 23, 1968. However, we do not know when it was actually mailed or received by Tapper’s office. The Board found that Tapper’s office received it on or before January 16,1969.
We think there is no doubt that Mr. Trich assured Granger that a copy of the decision would be sent promptly to Buckley and that Granger would get a copy of it from Buckley. The Board has omitted any reference (and presumably gave no consideration) to Mr. Trich’s testimony that he directed his secretary — the same secretary who prepared the envelope for mailing the decision to Tapper — to send a copy at the same time to Buckley. There is no explanation in the record why this was not done, but it is highly probable that if Mr. Trich’s instructions had been carried out, Granger would have received a copy of the decision in adequate time to perfect the appeal.
It is undisputed that Tapper’s office force consisted of one secretary; that he was on vacation in Arizona at the time the letter was received, and that it was erroneously filed by her in the “Equal Opportunity” file. Prior to leaving on vacation, Tapper had been receiving numerous routine letters from the Complaints Office of the Equal Opportunity Commission and had paid scant attention to them.
There was nothing about the letter containing the decision dated December 23, 1968, which would have attracted the attention of Tapper’s secretary to the fact that this was something other than routine correspondence. The fact that the letter was mislaid by her was due, to a considerable extent, *459to the Government’s failure to comply with Federal Procurement Regulation .§ 1-1.818-1 (b), which states:
A copy of each contracting officer’s decision shall be furnished to the contractor by certified mail, return receipt requested, or by any other method which provides evidence of the date of receipt of the decision of the contractor.
Mr. Trich, himself, admitted that the decision should have been sent by certified mail.
The Board relied heavily on the January 9,1969, meeting, at which time Mr. Trich told Granger’s representative that the contracting officer had rendered an adverse decision and that a copy had been mailed to Tapper. Since the letter had not been sent by certified mail as required by the regulations, Mr. Trich was unable to say whether or when Tapper received it. However, Trich again promised that a copy would be sent to Buckley. At that time, Mr. Trich was informed by Granger’s representative that Granger intended to appeal the decision. In order to prepare the appeal, he needed and was entitled to a complete written copy of the decision— the copy that Mr. Trich had several times promised to send to Buckley where Granger could obtain it.
As it developed, the assurances of Mr. Trich, although doubtlessly made in good faith, proved to be -unreliable. Buckley did not receive anything resembling a final decision until February 3,1969, some six weeks after the December 23, 1968, decision date. Although this document resembled a “final decision,” it was unsigned and had blank spaces for the concurrences of a number of people in the Department. These features made it reasonably seem to be merely a draft of a later-to-be released final decision. Confused by this correspondence and by Tapper’s denial of any receipt of a final decision, Granger discussed the matter with Mr. Trich on February 5,1969, at the regular monthly construction meeting. It was at this conference that Mr. Trich accomplished the final act that lulled Granger into inaction. Because of the Post Office Department’s failure to transmit Tapper’s copy of the final decision by certified mail, return receipt requested, Mr. Trich did not know and therefore could not say whether Tapper had actually received a copy of the final *460decision. However, Mr. Trich did state that if Tapper had received the decision, the 30-day appeal period had already expired. At the same time, he said that if Tapper had not received the decision, the 30-day period for the appeal would run from February 3, 1969, the day Granger received the copy from Buckley. The indefinite advice then given Granger by Mr. Trich, plus the confusing nature of the draft copy, certainly lulled Granger into inaction until February 25, 1969.
Applying the standards we have adopted for review of the Board’s decision, we hold that the Board’s decision on the “direct dealing” issue was contrary to practically all the evidence in the record and in conflict with the court’s findings on the same question. Such an arbitrary determination constitutes an abuse of discretion and should be set aside. Berger, Administrative Arbitrariness and Judicial Review, 65 Col. L. Rev. 55, 58-59 (1965). Long ago in Federal Radio Comm'n v. Nelson Bros. Bond & Mortgage Co., 289 U.S. 266, 277 (1933), the Supreme Court declared:
A finding without substantial evidence to support it— an arbitrary or capricious finding — does violence to the law. It is without the sanction of the authority conferred. And an inquiry into the facts before the Commission, in order to ascertain whether its findings are thus vitiated, belongs to the judicial province and does not trench •upon, or involve the exercise of, administrative authority. Such an examination is not concerned with the weight of evidence or with the wisdom or expediency of the administrative action.
In ICC v. Louisville & Nashville R.R., 227 U.S. 88 (1913), the Government attempted to convince the Supreme Court that a decision of the Interstate Commerce Commission was conclusive and “could not be set aside, even if the holding was wholly without substantial evidence to support it.” The Court’s disagreement with this argument was stated as follows:
But the statute gave the right to a full hearing, and that conferred the privilege of introducing testimony, and at the same time imposed the duty of deciding in accordance with the facts proved. A finding without evidence is arbitrary and baseless. And if the Government’s *461contention is correct, it would mean that the Commission bad a power possessed by no other officer, administrative body, or tribunal under our Government. It would mean that where rights depended upon facts, the Commission could disregard all rules of evidence, and capriciously make findings by administrative fiat. Such authority, however beneficently exercised in one case, could be injuriously exerted in another; is inconsistent with rational justice, and comes under the Constitution’s condemnation of all arbitrary exercise of power. [Emphasis supplied] 227 U.S. at 91.
The Board’s findings on the other crucial issues in the case — those relating to the defendant’s dealings with Granger that led him to believe that he would receive a copy of the contracting officer’s decision in time to appeal — are also arbitrary. These findings are arbitrary, because the Board ignored important evidence, particularly the testimony of Mr. Trich, and largely disregarded the guidelines set forth in the court’s decision of remand. The Board’s failure or refusal to consider such evidence was arbitrary and capricious. Hemby v. United States, 185 Ct. Cl. 140, 150 (1968). On this phase of the case, the following language of the Supreme Court in Morgan v. United States, 298 U.S. 468, 480 (1936), seems particularly appropriate:
There must be a full hearing. There must be evidence adequate to support pertinent and necessary findings of fact. * * * Facts and circumstances which ought to be considered must not be excluded. [Emphasis supplied]
Since we have concluded that the refusal of the Board to waive the contractual 30-day time limit in this instance constituted arbitrary action and was an abuse of discretion, the decision of the Board is reversed and the case remanded as provided in Part IV hereof.
IV
At oral argument plaintiff contended, as it had before the trial judge, that since its administrative remedy has been proven to be both inadequate and unavailable, plaintiff is entitled to a de novo court trial on the breach of contract claim, and further that plaintiff should thereafter be permitted to sue in this court for damages resulting from de-*462fondant’s breach of its contractual obligation to provide an adequate, available, and reasonable administrative remedy. The trial judge’s decision on this phase of the case was as follows:
It is necessary to determine in the present case, therefore, whether the administrative remedy has been shown to be inadequate with respect to the backfill claim. It has been noted previously in this opinion that, over a period of years, Granger (acting through Tapper) endeavored unsuccessfully to obtain a final administrative decision on the merits of the backfill claim. This attempt failed in the first instance because of the 1970 decision by the Post Office Board of Contract Appeals that the appeal from the contracting officer’s decision was untimely, and it was thwarted again by the arbitrary 1972 action of the Postal Service Board of Contract Appeals in refusing to waive the contractual 30-day time limit with respect to this appeal. It has been argued, with considerable persuasiveness, that the administrative remedy has therefore proved to be inadequate. On the other hand, the circumstances just recited are deemed insufficient to justify the presumption that the Postal Service Board of Contract Appeals, upon a remand, would delay action unduly or act arbitrarily on the merits of the backfill claim. Cf. United States v. Anthony Grace & Sons, Inc., supra, 384 U.S. at 430.
Plaintiff took no exception to any part of the trial judge’s decision, and we adopt his determination as the basis for our decision. Accordingly, it is ordered that the parties’ cross-motions for summary judgment are denied without prejudice and the case is hereby remanded to the Postal Service Board of Contract Appeals pursuant to Pub. L. 92-415, 86 Stat. 652 and Pule 149 (b) for a period not to exceed six months from this date. The Board is directed to conduct such further de novo hearings as may be necessary to decide, on the merits, whether the contractor is entitled to additional compensation — and if so, the amount of such compensation— because of the requirement that gravel be used in backfilling trenches for utility lines; and to render a prompt final administrative decision on the question. Further proceedings in the court shall be stayed during the period fixed in this order of remand. Plaintiff’s attorney of record is designated *463to advise the court, by letter to the trial judge, of the status of the remand proceedings, and such advice shall be given at intervals of 90 days or less, commencing with the date of this decision.

 The Supreme Court also held that under the provisions of the Administrative Procedure Act, the substantial evidence test applies to judicial review of an agency action which Is based on a public adjudicatory hearing. Such a hearing was held in this case, and we likewise apply the substantial evidence test.


 Among other things, the eonrt found:
“Tapper left almost all of the dealings with the Government, with respect to construction, to Granger — see note 1, supra—and the communication between Granger and the defendant (including Buckley, the architect-engineer) was extensive, continuous, and routine. In particular, on the backfill dispute (here involved) the relations were wholly between Granger and the Government, without any participation by or notification to Tapper up to Granger’s request for a final decision by the contracting officer.” 198 Ct. Cl. at 78, 458 F. 3d at 69.